FILED
                            NOT FOR PUBLICATION                             AUG 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CION ADONIS PERALTA,                             No. 08-56234

               Petitioner - Appellant,           D.C. No. 2:06-cv-05270-JVS

  v.
                                                 MEMORANDUM *
D. HERMANS, M. HILL; R.
CAMPBELL,

               Respondents - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                              Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       California state prisoner Cion Adonis Peralta appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition challenging a




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
prison disciplinary action. We have jurisdiction under 28 U.S.C. § 2253 1, and we

affirm.

      Peralta contends that his due process rights were violated at the disciplinary

hearing when he was precluded from calling staff and inmate witnesses and from

cross-examining the testifying witness. Peralta also contends that his due process

rights were violated when he was denied a mental health assessment prior to the

disciplinary hearing.

      The record reflects that Peralta received all process that was due and that

some evidence supports the disciplinary findings. See Wolff v. McDonnell, 418

U.S. 539, 563-67 (1974); see also Superintendent v. Hill, 472 U.S. 445, 455

(1985). Contrary to Peralta’s contentions, no due process violation resulted from

the failure to call witnesses who could not provide any new relevant information or

from the lack of the opportunity to cross-examine the testifying witness. See

Baxter v. Palmigiano, 425 U.S. 308, 321 (1976); see also Bostic v. Carlson, 884

F.2d 1267, 1271-72 (9th Cir. 1989). Moreover, the prison official’s determination

that no mental health assessment was required was neither contrary to, nor

involved an unreasonable application of, clearly established federal law, nor was


      1
       We certify for appeal, on our own motion, the issue of whether Peralta’s
due process rights were violated at the disciplinary hearing where Peralta was
found guilty of threatening staff.

                                          2                                     08-56234
the decision based on an unreasonable determination of the facts in light of the

evidence presented in the State court proceeding. See 28 U.S.C. § 2254(d)(1)-(2).

      AFFIRMED.




                                          3                                   08-56234